DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 1: It recites a first switch device having first, second, and third terminals coupled to, respectively, the node, the comparator output, and a discharge path; and a second switch device that, in response to application of an active discharge control signal, is actuated to cause the comparator to compare the discharge voltage signal applied to the first comparator input and the reference voltage signal applied to the second comparator input so as to generate at the comparator output a comparison signal applied to the second terminal of the first switch device that, based on the comparison signal, controllably couples the channel to the discharge path.” However, according to the specification paragraph [0023-0024], “an active discharge control logic 52 actuates a first switch 60 by, e.g., applying active discharge control voltage V(60) to a gate terminal of a MOSFET (or similar actuation node). Accordingly, first switch 60 is actuated such that node voltage V(28) is provided to a node 62. In other words, node voltage V(28) is electrically coupled through first switch 60 to provide a discharge voltage signal on node 62” and “Comparator 64 compares these voltages applied to its inputs 66, 68 and, in response, produces at its output 70 a voltage signal actuating a second switch 72. When it is conducting, second switch 72 electrically couples trace 28 to ground 74 so as to actively discharge unwanted charge until the level of discharge (28) reaches that of VOFF, which thereby changes a comparison signal generated by comparator 64 to shut off second switch 72”. Therefore, the specification does not describe the claim limitation, such that it is not enable one skill in the art to make and/or use the invention.
As to claims 2-9: Claims 2-9 are dependent claims of claim 1. Therefore, claims 2-9 are rejected with same rationale as claim 1.
As to claims 10, 13-16: Claims 10, 13-16 contain similar limitation as claims 1-2. Therefore, the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claims 11-12: Claims 11-12 are dependent claims of claim 10. Therefore, claims 11-12 are rejected with same rationale as claim 10.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1: Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a first switch device having first, second, and third terminals coupled to, respectively, the node, the comparator output, and a discharge path” in claim 1 is used by the claim to mean “a first switch device having first, second, and third terminals coupled to, respectively, the node, the comparator output, and a discharge path,” while the accepted meaning is “a second switch device having first, second, and third terminals coupled to, respectively, the node, the comparator output, and a discharge path.” The term is indefinite because the specification does not clearly redefine the term. Also, the term “a second switch device that, in response to application of an active discharge control signal, is actuated to cause the comparator to compare the discharge voltage signal applied to the first comparator input and the reference voltage signal applied to the second comparator input so as to generate at the comparator output a comparison signal applied to the second terminal of the first switch device that, based on the comparison signal, controllably couples the channel to the discharge path” is used by the claim to mean “a second switch device that, in response to application of an active discharge control signal, is actuated to cause the comparator to compare the discharge voltage signal applied to the first comparator input and the reference voltage signal applied to the second comparator input so as to generate at the comparator output a comparison signal applied to the second terminal of the first switch device that, based on the comparison signal, controllably couples the channel to the discharge path”, while the accepted meaning is “a first switch device that, in response to application of an active discharge control signal, is actuated to cause the comparator to compare the discharge 
As to claims 2-9: Claims 2-9 are dependent claims of claim 1. Therefore, claims 2-9 are rejected with same rationale as claim 1.
As to claims 10, 13-16: Claims 10, 13-16 having similar limitations as claims 1-9. Therefore, claims 10, 13-16 are rejected with same rationale as claims 1-9.
As to claims 11-12: Claims 11-12 are dependent claims of claim 10. Therefore, claims 11-12 are rejected with same rationale as claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0249882 A1) in view of Muesch (US 2015/0181666 A1).



As to claim 1: Lee discloses active discharge circuitry to reduce ghosting effects by controlling discharge of a charge stored by parasitic capacitance coupled to a channel of a light- emitting diode (LED) display (Figs. 1-3, “active discharge circuitry 150 and T8 to reduce ghosting effects by controlling discharge of a charge stored by “a parasitic capacitance Cp” coupled to a channel of “a light-emitting diode (LED) display 100”; Abstract, ¶0045, 0077), the active discharge circuitry comprising: 
a comparator having first and second comparator inputs to which are applied, respectively, a discharge voltage signal attributable to the charge and a reference voltage signal, the comparator having a comparator output (Fig. 3, “a comparator AMP” having first and second comparator inputs to which are applied, respectively, “a discharge voltage signal of the parasitic capacitance Cp attributable to the charge and “a reference voltage signal Vset”, the comparator having “a comparator output Vout”; ¶0047-0077); 
a node on which the discharge voltage signal is provided (Fig. 3 shows a node on which the discharge voltage signal is provided, wherein the node is between the comparator and a second switch T8); 
a second switch device that, in response to application of an active discharge control signal, is actuated to cause the comparator to compare the discharge voltage signal applied to the first comparator input and the reference voltage signal applied to the second comparator input so as to generate at the comparator output a comparison signal applied, based on the comparison signal, controllably couples the channel to the discharge path (Fig. 3, “a second switch device T8” that, in response to application of “an active discharge control signal SW_SENSE”, is actuated to cause the comparator p applied to the first comparator input and the reference voltage signal applied to the second comparator input so as to generate at the comparator output a comparison signal applied to “the second terminal of the first switch device P3” that, based on the comparison signal, controllably couples the channel to the discharge path; ¶0047-0093).
Lee does not expressly disclose a first switch device having first, second, and third terminals coupled to, the node, the comparator output, and a discharge path respectively. However, Muesch teaches a LED display device comprises a discharge circuitry (Fig. 7, a LED display device comprises a discharge circuitry; Abstract, ¶0017-0019), wherein the discharged circuitry comprises a node on which a discharged voltage is provided (Fig. 7, the discharge circuitry comprises “a node 19” on which “a discharge voltage signal VCER” is provided; ¶0014-0017, 0070); a comparator having first and second comparator inputs to which are applied, respectively, a discharged voltage signal attributable to the charge and a reference voltage, the comparator having a comparator output (Fig. 7, “a comparator AMPC” having first and second comparator inputs to which are applied, respectively, “a discharged voltage signal VS2” attributable to the charge and “a reference voltage Ref”, the comparator having a comparator output; ¶0070-0072); a first switch device having first, second, and third terminals coupled to, the node, the comparator input, and a discharge path respectively (Fig. 7, “a first switch device TCC” having first, second, and third terminals coupled to, the node 19, the comparator input, and a discharge path respectively; ¶0014-0017, 0070-0072). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to implement a first switch device into the 
As to claim 2: Lee disclose the second switch device includes fourth, fifth, and sixth terminals coupled to, respectively, the channel, the node, and an actuation node on which the active discharge control signal is provided (Fig. 3, ¶0069-0093). 
As to claim 3: Lee discloses the first comparator input is an inverting input and the second comparator input is a non-inverting input (Fig. 3 shows the first comparator input is an inverting input and the second comparator input is a non-inverting input).  
As to claim 4: Lee discloses the comparison signal includes first and second voltage levels that are different from each other, the first and second voltage levels indicating a level of the discharge voltage signal is, respectively, greater and less than that of the reference voltage signal (Figs. 3-4 shows the comparison signal includes first and second voltage levels that are different from each other, the first and second 
As to claim 8: Lee discloses the reference voltage signal is programmable (Figs. 3-4, ¶0083-0096).
As to claim 9: Claim 9 is a dependent claim of claim 1. The combination of the prior arts Lee and Muesch further disclose claim limitation of in which the node, in response to actuation of the second switch device, is coupled to one or more anodes of LEDs defining the channel of the LED display (Lee: Figs. 1, 3 show in which the node, in response to actuation of the second switch device, is coupled to one or more anodes of LEDs defining the channel of the LED display; ¶0063-0096; Muesch: Fig. 7 shows the discharge circuitry is coupled to one or more anodes of LEDs defining the channel of the LED display). In addition, the same motivation is used as the rejection of claim 9.

Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0249882 A1) in view of Muesch (US 2015/0181666 A1), hereinafter Lees as applied to claim 1 above, and further in view of Li et al (US 2014/0139139 A1).
As to claim 5: Lee discloses a controller input and a controller output (Fig. 1, “a sensing controller 140” comprises a controller input and a controller output), the controller input coupled to receive a control signal and the controller output configured to change a state of the active discharge control signal in response to the control signal (Lee: Figs. 1, 3-4, the controller input coupled to receive a control signal from “a time sequence controller 110” and the controller output configured to change a state of the active discharge control signal in response to the control signal; ¶0050-0079). Lees 
As to claim 6: Claim 6 is a dependent claim of claim 5. The combination of the prior art Lees and Li further disclose claim limitation of the controller input comprises a first controller input (Li: Fig. 4, the controller input comprises “a first controller input 16”), the state of the active discharge control signal comprises a first state (Lee: Figs. 1, 3-4, the state of the active discharge control signal comprises a first state; Li: Fig. 4, the state of the active discharge control signal comprises a first state, wherein the controller output having a first state), and further comprises a second controller input, different from the first controller input, coupled to a new scan signal (Lee: Figs. 1, 3, the controller input coupled to a new scan signal SCCS”; ¶0050; Li: Fig. 4, “a second controller input 6”, different from the first controller input, coupled to a new scan signal; 
As to claim 7: Claim 7 is a dependent claim of claim 5. The combination of the prior art Lees and Li further disclose claim limitation of the state comprises a first state, and the controller output is configured to change, after a predetermined discharge time, from the first state to a second state of the active discharge control signal that is different from the first state (Lee: Figs. 1, 3-4, ¶0047-0093; Li: Figs. 3-4, the state comprises a first state, and the controller output is configured to change, after a predetermined discharge time, from the first state to a second state of the active control signal that is different from the first state; ¶0034-0045). In addition, the same motivation is used as the rejection of claim 7.

Claim(s) 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0249882 A1) in view of Muesch (US 2015/0181666 A1) and Li et al (US 2014/0139139 A1).

As to claim 10: Claim 10 is a method claim of claim 1. The priors Lee, Muesch, and Li further disclose a method for reducing ghosting effects by discharging a charge stored by parasitic capacitance coupled to a channel of a light-emitting diode (LED) display (Lee: Figs. 1, 3, a method for reducing ghosting effects by discharging “a charge stored by parasitic capacitance Cp” coupled to a channel of a light-emitting diode (LED) display; ¶0023-0024, 0047-0093; Muesch: Fig. 7, a method for reducing effects by discharging “a charge stored by capacitance CER” coupled to a channel of a light-emitting diode (LED) display; ¶0014-0017, 0070-0072), the method comprising: 
receiving a timing signal indicating that the charge is available to be discharged for at least a portion of a time following a pulse with modulation (PWM) cycle and preceding a new scan cycle (Lee: Figs. 1, 3-4, receiving a timing signal indicating that the charge is available to be discharged for at least a portion of a time following preceding “a new scan cycle SW_SENSE”; ¶0023-0024, 0047-0093, wherein a timing controller provides a timing signal; Li: Figs. 1-4, receiving “a timing signal” indicating that the charge is available to be discharged for at least a portion of a time following a pulse with modulation (PWM) cycle and preceding a new scan cycle; ¶0005-0009, 0034-0045, wherein a PWM generator generates a timing signal and an initialization unit generates a new scan signal); 
in response to the timing signal, comparing a reference voltage signal with a discharge voltage signal attributable to the charge (Lee: Figs. 1, 3, “a reference voltage signal Vset” with a discharge voltage signal attributable to the charge, wherein a discharge voltage signal of a parasitic capacitance Cp”; ¶0047-0093; Muesch: Fig. 7, “a 
applying to a switch device an actuation signal that, based on the comparing, actuates the switch device and thereby couples the channel to a discharge path (Lee: Figs. 1, 3, applying to “a switch device T8” an actuation signal that, based on the comparing, actuates the switch device and thereby couples the channel to a discharge path; ¶0047-0093; Muesch: Fig. 7, applying “a switch device TCC” an actuation signal that, based on the comparing, actuates the switch device and thereby couples the channel to a discharge path, wherein a comparator output an actuation signal; Li: Fig. 4, applying to “a switch device 440” an actuation signal; ¶0043-0047). In addition, the same motivation is used as the rejection of claim 10. 
As to claim 11: Claim 11 is a dependent claim of claim 10. The prior art Li further discloses claim limitation of the timing signal is a trailing edge of a PWM signal indicating a conclusion of the PWM cycle (Figs. 1, 4 shows the timing signal is a trailing edge of a PWM signal indicating a conclusion of the PWM cycle; ¶0005-0009, 0043-0047). In addition, the same motivation is used as the rejection of claim 11.  
As to claim 12: Claim 12 is a dependent claim of claim 10. The prior arts Lee and Li further disclose claim limitation of  the timing signal is a leading edge of a new scan signal indicating a start of the new scan cycle (Figs. 3-4, the timing signal is “a leading edge of a new scan signal SW_SENSE1” indicating a start of the new scan cycle; ¶0047-0093; Li: Figs. 1, 4, the timing signal is a leading edge of a new scan signal indicating a start of the new scan cycle; ¶0005-0009, 0043-0047). In addition, the same motivation is used as the rejection of claim 12.
As to claim 13: Claim 13 is a dependent claim of claim 10. The combination of the prior arts Lee and Muesch further disclose claim limitation of in which the switch device is a first switch device (Muesch: Fig. 7, “a first switch TCC”), the method further comprising, in response to the timing signal, applying to a second switch device an active discharge control signal that actuates the second switch device to apply the discharge voltage signal to one of first and second inputs of a comparator for the comparing it with the reference voltage signal applied to the other one of the first and second inputs (Lee: Fig. 3, in response to the timing signal, applying to “a second switch device T8” “an active discharge control signal SW_SENSE” that actuates the second switch device to apply the discharge voltage signal to one of first and second inputs of “a comparator AMP” for the comparing it with the reference voltage signal Vset applied to the other one of the first and second inputs; ¶0047-0093). In addition, the same motivation is used as the rejection of claim 13.  
As to claim 14: Claim 14 is a dependent claim of claim 13. The prior arts Lee and Muesch further disclose claim limitation of generating the actuation signal at a comparator output of the comparator AMP (Lee: Fig. 3, generating the actuation signal at a comparator output of the comparator; ¶0043-0093, Muesch: Fig. 7, generating the actuation signal at a comparator output of the comparator AMPC). In addition, the same motivation is used as the rejection of claim 14.  
As to claim 15: Claim 15 is a dependent claim of claim 13. The prior arts Lee, Muesch and Li further disclose claim limitation of the actuation signal actuates the switch device in response to the comparing indicating that a level of the discharge voltage signal exceeds that of the reference voltage signal (Lee: Figs. 3-4, ¶0047-0093; 
As to claim 16: Claim 16 is a dependent claim of claim 11. The combination of the prior art Lee, Muesch, and Li further disclose claim limitation of actuating the switch device during a first state of the actuation signal (Lee: Figs. 3-4, actuating the switch device during a first state of the actuation signal; Muesch: Fig. 7, ¶0014-0017, 0070-0072; Li: Fig. 4, actuating the switch device during a first state of the actuation signal; ¶0005-0009, 0043-0047); and in response to a new scan signal, changing from the first state to a second state to stop actuating the switch device for a new cycle of the PWM cycle (Lee: Figs. 3-4, in response to “a new scan signal SCCS”, changing from the first state to a second state to stop actuating the switch device for a new cycle; ¶0047-0093; Li: Figs. 1-4, “a switch device 440” for a new scan cycle of a PWM cycle, wherein the On/OFF control represents a switch device depending on the PWM cycle provided by the PWM generator; ¶0005-0009, 0043-0047). In addition, the same motivation is used as the rejection of claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LIN LI/
Primary Examiner, Art Unit 2693